Citation Nr: 0110000	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  95-00 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to May 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1994 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for hiatal 
hernia and assigned a noncompensable evaluation, effective 
May 29, 1992.

In an April 1996 rating decision, the RO granted a 10 percent 
evaluation for hiatal hernia, effective June 8, 1993.  In a 
July 2000 rating decision, the RO granted the 10 percent 
evaluation for hiatal hernia back to May 29, 1992, the day 
after the veteran's discharge from service.

When the case was previously before the Board, the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for allergic rhinitis was on appeal.  In an October 1997 
statement, the veteran stated he wanted a 30 percent 
evaluation for such disability.  In a July 2000 rating 
decision, the RO granted a 30 percent evaluation for allergic 
rhinitis, effective May 29, 1992.  The RO determined this was 
a complete grant of benefits as to this claim.  The veteran's 
representative has not contested such finding.  In AB v 
Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (Court) held that, where there is 
no clearly expressed intent to limit the appeal to 
entitlement to a specific disability rating for the service 
connected condition, the RO and the Board are required to 
consider entitlement to all available ratings for that 
condition.  As the grant of the 30 percent evaluation, 
effective all the way back to the day following the veteran's 
discharge from service, satisfies the veteran's request, the 
Board finds that this claim is no longer on appeal.

In his substantive appeal submitted in January 1995, the 
veteran indicated that he wanted to testify at a Travel Board 
hearing.  However, he withdrew that request the following 
month.  

This case was previously remanded in February 2000 and May 
2000 for additional development and adjudicative actions.  
The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Hiatal hernia is manifested by occasional regurgitation, 
reflux, no weight loss, and no more than mild to moderate 
symptoms.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
10 percent for hiatal hernia have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.115, Diagnostic Code 7346 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A November 1992 VA examination report shows the veteran 
reported that an upper gastrointestinal series during service 
had shown a hiatal hernia, but no ulcer.  He complained of 
sometimes having preprandial, but mostly postprandial pain, 
which was usually relieved by Zantac.  The veteran stated the 
antacids were not found to be effective.  He reported 
occasional nausea and regurgitation, but stated he did not 
regurgitate very often.  The veteran denied weight loss.  The 
examiner stated the veteran was six feet tall and weighted 
240 pounds, and that the abdomen was soft.  The diagnosis was 
hiatal hernia, intermittently symptomatic.  

A January 1993 VA outpatient treatment report shows the 
veteran reported a history of hiatal hernia for four years.  
He stated he had run out of Zantac and had increased 
symptoms.  The examiner gave the veteran a refill on Zantac.

A March 1993 esophagogastroduodenoscopy showed a normal 
esophagus, stomach and bulb and a small hiatal hernia.  In 
June 1993, the veteran reported reflux problems.  He stated 
he was on Zantac, but that he remained symptomatic.  The 
examiner stated the veteran should be seen at the 
gastrointestinal clinic in six months.  In August 1993, the 
veteran complained of right lower quadrant pain.  The 
examiner stated that examination of the abdomen revealed no 
tenderness, rebound, or guarding.  The diagnostic impression 
was abdominal pain and perianal ulcer.  In February 1994, the 
veteran reported a lot of reflux.  He stated he was on 
Zantac, but that such was not relieving his symptoms.  The 
examiner stated the physical examination was negative.  The 
impression was gastroesophageal reflux disease.

A July 1997 VA examination report shows the veteran denied 
ever having been hospitalized for any illness or injury.  The 
veteran reported that when he ate, he would have to burp.  He 
stated gas goes up his esophagus and that he would have to 
get up at night because of the reflux.  The veteran stated he 
slept on pillows at night because of his symptoms.  He noted 
he would get pressure in his stomach when he ate.  The 
veteran reported he vomited three times per month.  He stated 
he was taking Zantac.  When asked how his hiatal hernia was 
bothering him, the veteran related that there was a 
tightness.  He stated that he had pain in his belly button 
when he stretched or when he did sit-ups.  The examiner noted 
he had reviewed the veteran's outpatient treatment reports.  
He stated the veteran was six feet tall and weighed 230 
pounds.  The examiner noted the veteran was in no acute 
distress.  The veteran's abdomen was reported as "soft" 
without organomegaly.  The examiner entered a diagnosis of 
hiatal hernia with mild to moderate symptoms on H2 blockers.  

An October 1997 VA outpatient treatment report shows the 
veteran was seen asking for a gastrointestinal consult.  In 
December 1997, the veteran reported heartburn, but no other 
problems.  He stated the Pepcid was not helping very much.  
The examiner thought the veteran should try Prevacid, which 
is what he prescribed for the veteran.  

A July 1998 VA outpatient treatment report shows the veteran 
reported he had changed his meat intake in favor of low fat 
meats but had not given up on heavy loads of ice cream in the 
evening.  No diagnosis was entered.

The veteran was afforded another examination by the VA in 
December 1998.  He stated that he had a lot of acid coming up 
his throat, especially at night.  He regurgitated food, had 
pressure in the chest and a burning sensation in the 
esophagus and stomach.  He occasionally vomited undigested 
food or fluid.  His symptoms were usually relieved with 
medication.  No weight loss was reported.  On examination, 
the veteran weighed 240 pounds.  The abdomen was soft and 
benign.  There was no organomegaly or remarkable tenderness 
noted.  He had no hernia.  The diagnosis was hiatal hernia, 
symptomatic.  

A December 1997 upper gastrointestinal series revealed 
normal-appearing esophagus, stomach, and duodenum/proximal 
small bowel.  

A June 2000 VA examination report shows the veteran reported 
he had heartburn on a daily basis after meals.  He stated his 
symptoms were worse with dairy products and spicy food.  The 
veteran reported occasional bloating of his abdomen and 
regurgitation of food from his stomach if he laid down after 
a big meal.  The veteran denied dysphagia, weight loss, 
nausea, and vomiting.  The veteran stated his weight had 
steadily increased over the last few years.  He stated he 
took Zantac two times per day, which he related did not help 
him.  Physical examination revealed a healthy-appearing, 
robust gentleman in no acute distress.  The examiner stated 
the veteran appeared well fed with no evidence of anemia, 
jaundice, or wasting.  The abdomen was soft and nontender 
with no organomegaly and good bowel sounds.  The examiner 
stated the veteran had gastroesophageal reflux disease, which 
was poorly controlled on Zantac.

Another VA examination was conducted in June 2000.  The 
veteran reported having heartburn on a daily basis after 
meals.  He stated he occasionally had dysphagia, but very 
mildly and intermittently.  The veteran reported that once in 
a while he would have bloating of his abdomen and he also had 
occasional regurgitation when lying down after a meal.  He 
stated he would get occasional abdominal discomfort.  The 
examiner stated the veteran was healthy appearing, in no 
acute distress, and no signs of chronic disease.  He stated 
the veteran's general health appeared "excellent."  The 
abdomen was soft and nontender with good bowel sounds and no 
organomegaly.  The examiner stated the veteran had mild-to-
moderate gastroesophageal reflux disease.  He noted that 
although the veteran took Zantac, he was still symptomatic.  

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated he is 
in receipt of any private medical treatment.  The RO has 
obtained the veteran's VA medical treatment records from the 
time he was separated from service in 1992 to the present.  
Additionally, the RO provided the veteran with several 
examinations in relation to his hiatal hernia.  

The record discloses that the April 1996 and July 2000 rating 
decisions provided the veteran with the reasons and bases for 
the continuance of the 10 percent evaluation for hiatal 
hernia.  The June 1994 statement of the case and the April 
1996, September 1997, and July 2000 supplemental statements 
of the case provided the veteran with the applicable criteria 
for hiatal hernia, which showed the symptoms for higher 
evaluations.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, the 
Veterans of Foreign Wars of the United States.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under the Diagnostic Code for hiatal hernia, where hiatal 
hernia is manifested by symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health, a 60 percent disability evaluation is warranted.  
38 C.F.R. § 4.115, Diagnostic Code 7346.  Where there are 
symptoms of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, a 30 percent disability 
evaluation is warranted.  Id.  A 10 percent disability 
evaluation is assigned where there are two or more of the 
symptoms listed for the 30 percent evaluation, with less 
severity.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

A.  Increased Evaluation

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for hiatal 
hernia.  In November 1992, the veteran complained of 
occasional nausea and regurgitation.  He noted he did not 
regurgitate often.  In 1993 and 1994, he veteran reported 
reflux symptoms, even though he was taking Zantac.  In July 
1997, the veteran stated he would have to burp while eating 
and that gas would go up his esophagus.  He stated he had to 
sleep on pillows because of his reflux when he would lie 
down.  The veteran reported vomiting three times per month.  
The examiner stated the veteran had mild to moderate symptoms 
of hiatal hernia.

In December 1998, an upper gastrointestinal series revealed 
normal-appearing esophagus, stomach, and duodenum/proximal 
small bowel.  In June 2000, the veteran reported on two VA 
examinations having heartburn on a daily basis.  He stated he 
had occasional bloating and regurgitation of food.  He denied 
weight loss, nausea, and vomiting, but reported dysphagia.  
The veteran noted he had gained weight over the last few 
years.  The examiner stated the veteran was healthy appearing 
and that his general health appeared "excellent."  The 
examiner concluded the veteran had gastroesophageal reflux 
disease, which he stated was mild to moderate.  The Board 
finds that the above-described symptoms are indicative of no 
more than a 10 percent evaluation.  See 38 C.F.R. § 4.115, 
Diagnostic Code 7346.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted.  The Board finds that the 
evidence does not establish that the service-connected hiatal 
hernia is any more than 10 percent disabling.  See id.  
Specifically, the veteran has not reported pyrosis.  See id.  
Although he has asserted he has substernal or arm or shoulder 
pain, no medical professional has substantiated such 
findings.  See id.  Even the reported complaints in the VA 
examination reports and outpatient treatment reports do not 
show complaints of such symptoms.  No medical professional 
has stated that the veteran's hiatal hernia has caused 
"considerable impairment of health."  See id.  In fact, 
when examined in July 1997, the examiner stated the veteran 
was in no acute distress.  In June 2000, the examiner stated 
the veteran was healthy appearing and in no acute distress.  
In the second examination in June 2000, the examiner stated 
the veteran's general health appeared "excellent."  The 
veteran even reported he had gained weight in the last few 
years.  

There is no competent evidence of recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or shoulder pain productive 
of considerable impairment of health to warrant a 30 percent 
evaluation.  See id.  Anemia has never been diagnosed by a 
medical professional, and in the June 2000 examination 
report, the examiner stated specifically that the veteran did 
not have anemia.  See id.  The veteran's report of vomiting 
three times per month does not establish a basis for a higher 
evaluation.  Regardless, the veteran denied vomiting at the 
time of the June 2000 examination.  Additionally, mild to 
moderate symptoms of hiatal hernia or gastroesophageal reflux 
disease do not warrant any more than a 10 percent evaluation, 
as such finding does not establish a disability that has 
caused "considerable" impairment of health.  See id.  The 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for hiatal hernia.  See 
id.

The veteran is competent to report his symptoms; however, to 
the extent that he has stated that his hiatal hernia is worse 
than the current evaluation of 10 percent contemplates, the 
medical findings do not support his contentions for a higher 
evaluation.  The Board finds that the veteran's allegations 
of having arm and shoulder pain are not credible, as they 
have not been substantiated by any medical professional.  The 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements, even if sworn, in support of a claim 
for monetary benefits.  However, even accepting his 
statements as true, an evaluation in excess of 10 percent is 
not warranted.  To this extent, the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

The Board is aware that in the July 2000 examination report, 
the examiner noted the veteran had not had a recent upper 
endoscopy.  The Board does not find that a remand is 
warranted to have the veteran undergo such testing.  The 
criteria for the veteran's service-connected hiatal hernia 
are not based upon whether a current hiatal hernia exists; 
rather, the criteria are based upon the resultant symptoms 
caused by the hiatal hernia.  The veteran's service-connected 
hiatal hernia has been evaluated based upon those symptoms.  
Even if a current upper endoscopy showed a hiatal hernia, the 
veteran's evaluation would not be affected.  Thus, a remand, 
as suggested by the veteran's representative, would serve no 
useful purpose.




B.  Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2000).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected hiatal 
hernia warrants an extraschedular evaluation.  However, the 
clinical presentation of the veteran's service-connected 
disability is neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  See id.  The record, moreover, does not reflect 
frequent periods of hospitalization due to this disability or 
interference with employment to a greater degree that that 
contemplated by the regular schedular standards, which are 
based on average impairment of employment.  In fact, the 
veteran has stated he has never been hospitalized for any 
illness.  

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected disability.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hiatal hernia is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

